Name: 87/583/EEC: Commission Decision of 30 November 1987 approving a second programme submitted by the Federal Rebublic of Germany for wet preserves and deep-frozen fruit and vegetables in Lower Saxony pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  regions of EU Member States;  foodstuff
 Date Published: 1987-12-12

 Avis juridique important|31987D058387/583/EEC: Commission Decision of 30 November 1987 approving a second programme submitted by the Federal Rebublic of Germany for wet preserves and deep-frozen fruit and vegetables in Lower Saxony pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 349 , 12/12/1987 P. 0058 - 0058*****COMMISSION DECISION of 30 November 1987 approving a second programme submitted by the Federal Rebublic of Germany for wet preserves and deep-frozen fruit and vegetables in Lower Saxony pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (87/583/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fisheries products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 15 December 1986 the Government of the Federal Republic of Germany forwarded a second programme supplementing the programme approved by Commission Decision 81/1025/EEC (3) for wet preserves in Lower Saxony and supplemented it by additional information on 21 May and 7 August 1987; Whereas this second programme relates to the mechanization of fruit and vegetables harvesting, modernization and rationalization of the manufacture and marketing of preserves of fruit and vegetables, pickles, and deep-frozen fruit and vegetables; whereas it is intended to strengthen the competitiveness of this sector and raise the quality of its produce; whereas it constitutes therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the products covered by the programme, the structural situation in the programme area and the conditions of competition warrant an extension of the financial contribution by the Fund to harvesting equipment pursuant to the second paragraph of Article 5 of the abovementioned Regulation; Whereas this second programme contained the details required under Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of wet preserves and deep-frozen fruit and vegetables in Lower Saxony; whereas the schedule for implementation of this second programme does not exceed the time limits laid down in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The second programme submitted by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 355/77 and supplemented on 21 May and 7 August 1987 for wet preserves and deep-frozen fruit and vegetables in Lower Saxony, including the investments for the harvesting equipment for fruit and vegetables provided for in the programme pursuant to Article 6 of the said Regulation, is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 30 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 367, 23. 12. 1981, p. 43.